Title: From Abigail Smith Adams to George Washington Adams, 7 August 1815
From: Adams, Abigail Smith
To: Adams, George Washington


				
					Dear George
					Quincy August 7th 1815
				
				I have received your Letter written at Sea dated the 1st of May, and was pleased that you had kept your promise of writing to me, and I hope you will continue to inform me of what you see in your Tour, which you have marked out, in your Letter, when you tread upon the ground where Shakespear was born You will naturaly feel a veneration for the Spot, and wish for some spark of his genius. when your Grandfather visited the Same place, with mr Jefferson, he fell upon the ground and kissed it. Your Grandfather, not quite so enthusiastic, contented himself with cutting a Relic from his chair, which I have now in my possession Your Father is as great an admirer of the poet, as you can possibly be. his diamonds are mixed with many pebles. their is much chaff with the wheat; Some of the places you have marked out, I have myself visited, oxford, Woodstock and Blenheim, where you will be shown Rossamond Bower, and well celebrated by Thompson and Within the Castle. the Trophies won by the duke of Marlborough and his various Victorious Battles painted upon the walls.Such is the policy of the Nations of Europe to perpetuate the Name and Fame of their Heroes and conquerors. England has given us the opportunity to do the Same, and we shall not be backward in improving it, for no vote of any body of Men, can persuade a brave people, that it is immoral to rejoice at victorys obtaind over their oppressors, or to hand them down to posterityCaptain Bronson came to see us upon his return, and gave us an account of his passengers. I find from him, that you sufferd from Sea Sickness, but that John was quite a Seaman, better Capt Bronson, Said than Some of his own Sailers.We have now arrived to the 7th of August and not a Letter from your Father, since those brought by your uncle Smith, of 20 March—I have just learnt that the Neptune has arrived in Philadelphia. mr Bayard living but very Sick. Surely Some Letters will come by her. All our Merchant vessels from Boston go to Liverpool and there you must Send your Letters—I have Written to you twice before Mr Maury the consul Will take charge of them.My dear Caroline and her husband, mr de Wint, have past 5 weeks with us, and left us on Monday for Nyork before She left here, She learnt the death of her Brothers Child, Caroline Smith, with the Measles.Your Father and Mother will feel this  Severly, as a renewal of their own affliction. She was calld a very fine Child. her parents are in much affliction.I Sent your Letter; with Seal unbroken to Claudius. he does not enter colledge this year. your quiting him quite disheartned him. he and the Family are all removed to Boston—how came you to think I should take liberties with Your Letters? no intrigue I presume—My Love to John and to charles tell John if he expects a Letter he must write—your Grandfather when he wants a Book, cries out o for George, while Susan who has put all in order in the Library: Says I can find it, and keep it in order—which I never could when George ransaked it—So my dear You See What a good thing order is—Pope Says—it is heaven’s first Law—therefore respect it in all things—Your affectionate GM,
				
					A Adams
				
				
			